FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312




                                     Friday, May 27, 2022

Mr. Michael R. Abrams                            Ms. Karlene Dunn Poll
General Litigation Division                      Slate & Associates
Office of the Attorney General                   2310 Rutland St
P.O. Box 12548, Capitol Station                  Houston, TX 77008-2556
Austin, TX 78711-2548                            * DELIVERED VIA E-MAIL *
* DELIVERED VIA E-MAIL *

Ms. Karen Jean Langsley
Langsley Mills Law, LLC
PO Box 27344
Denver, CO 80227
* DELIVERED VIA E-MAIL *

RE:    Case Number: 19-1069
       Court of Appeals Number: 10-18-00344-CV
       Trial Court Number: 17-001284-CV-85

Style: IN THE INTEREST OF J.W., A CHILD


Dear Counsel:

       Today the Supreme Court of Texas issued an opinion(s) and judgment in the above-
referenced cause. You may obtain a copy of the opinion(s) and judgment through Case Search
on our Court’s webpage at: http://www.txcourts.gov/supreme.aspx. On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk
                                                                    FILE COPY


                 THE SUPREME COURT OF TEXAS
                 Post Office Box 12248
                 Austin, Texas 78711
                                                            (512) 463-1312




cc:   Mr. Eric T. Tai (DELIVERED VIA E-MAIL)
      Mr. Jarvis J. Parsons (DELIVERED VIA E-MAIL)
      Ms. Nita Whitener (DELIVERED VIA E-MAIL)
      Mr. Eric Scott Houghton (DELIVERED VIA E-MAIL)
      Ms. Lisa B. Hobbs (DELIVERED VIA E-MAIL)
      District Clerk Brazos County (DELIVERED VIA E-MAIL)